Citation Nr: 1817351	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-29 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Whether new and material evidence has been received to reopen a claim for a back disability. 

4. Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and PTSD.

5. Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active air service from June 1967 to February 1971, and active military service from 1984 to April 1988, August 2000 to August 2003, and May 2004 to May 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 
In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for a back disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed March 1981 rating decision denied entitlement to service connection for a nervous condition, to include recurrent situational depression. 
2. The evidence associated with the claims file subsequent to the March 1981 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for depression.

3. An unappealed February 1995 rating decision denied service connection for PTSD. 

4. The evidence associated with the claims file subsequent to the February 1995 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

5. An unappealed April 2004 rating decision denied service connection for a back condition. 

6. The evidence associated with the claims file subsequent to the April 2004 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.
. 

CONCLUSIONS OF LAW

1. New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for depression. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for PTSD. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disability. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen Entitlement to Service Connection for Depression

In a March 1981 rating decision, the Veteran was denied entitlement to service connection for a nervous condition, to include recurrent situational depression, based on a finding that the Veteran's diagnosed recurrent situational depression was not related to his active service.  The Veteran did not appeal that decision.  

The evidence received since the March 1981 rating decision includes treatment records for depression, and also testimony at an October 2017 Board hearing where the Veteran reported he had undiagnosed mental issues that presented itself in the form of other physical ailments while in active service and has continued to have those problems since that time.  

The Board finds that the Veteran's statements and the current medical records are new and material.  In this regard, they are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claim of entitlement to service connection depression.  Accordingly, reopening of the claim of entitlement to service connection for depression is warranted.

Claim to Reopen Entitlement to Service Connection for PTSD

In a February 1995 rating decision, the Veteran was denied entitlement to service connection for PTSD based on a finding that the Veteran did not have a verified in-service stressor to support a diagnosis of PTSD.  The Veteran did not appeal that decision.  

The evidence received since the February 1995 rating decision includes testimony at an October 2017 Board hearing where the Veteran reported he experienced fear of hostile or terrorist or military activity due to seeing the condition of planes returning from Vietnam, and a statement by the Veteran that a private treatment provider assigned a diagnosis of PTSD in February 2014. 

The Board finds that the Veteran's statements and the current medical records are new and material.  In this regard, they are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claim of entitlement to service connection PTSD.  Accordingly, reopening of the claim of entitlement to service connection for PTSD is warranted.

Claim to Reopen Entitlement to Service Connection for a Back Disability

In an April 2004 rating decision, the Veteran was denied entitlement to service connection for a back condition based on a finding that such disability neither occurred in nor was caused by the Veteran's active service.  The Veteran did not appeal that decision.  

Evidence of record at the time of the April 2004 RO included service treatment records. The evidence received since the April 2004 rating decision includes testimony at an October 2017 Board hearing where the Veteran reported he fell on his back when slipping on ice in March 1988, that he continued to receive treatment during his active service for back pain, and that he continued to experience back pain since that time. Further, he stated that the back pain could be due to ruck marches and lifting heavy equipment during his active service. 

The Board finds that the Veteran's statements are new and material.  In this regard, they are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claim of entitlement to service connection a back disability.  Accordingly, reopening of the claim of entitlement to service connection for a back disability is warranted.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for depression is granted. 

New and material evidence having been received, reopening the claim of entitlement to service connection for PTSD is granted.

New and material evidence having been received, reopening of the claim of entitlement to service connection for a back disability is granted.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.  

A review of the record shows that the Veteran has been afforded VA examinations in conjunction with his claims on appeal. However, a review of those examination reports shows that they are inadequate for adjudication purposes. In this regard, the Board notes that the VA examiners did not properly consider the Veteran's statements regarding the nature, onset, and continuity of his symptoms.  Further, the VA examiners failed to address relevant medical records of file.  

Therefore, the Board finds that the Veteran should be afforded new VA examinations to determine the nature and etiology of any currently present psychiatric disability and/or back disability.

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file, to specifically include private treatment records from February 2014 related to the Veteran's PTSD or mental health treatment and diagnoses.

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present acquired psychiatric disorder, to include major depressive disorder and PTSD. The claims file must be made available to, and reviewed by the examiner. Any indicated studies must be obtained.  

Based on the examination results and a review of the record, the examiner should first identify all psychiatric disabilities present during the pendency of the appeal, or proximate thereto.  Then, the examiner should provide the following findings:

Does the Veteran have an acquired psychiatric disorder that clearly and unmistakably existed prior to his active service?  If so, was any such diagnosis clearly and unmistakably NOT aggravated by service?   

In forming the opinion, the examiner must note that the Veteran's lay statements alone are not a sufficient basis with which to support a finding that a disability clearly and unmistakably existed prior to service.  

With regard to any acquired psychiatric disorder determined to NOT clearly and unmistakably exist prior to the Veteran's active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that such diagnosis is etiologically related to active service.  

The rationale for all opinions expressed must be provided.

3. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of his back disability. The claims file must be made available to, and reviewed by the examiner. Any indicated studies must be obtained.

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present back disability had its onset during the Veteran's active service, or is otherwise etiologically related to such service, to specifically include the Veteran's March 1988 injury, and/or ruck marches, and/or lifting heavy equipment.

The rationale for all opinions expressed must be provided.

4.  Confirm that the VA examination reports and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

5.  Then, readjudicate the remaining claims on appeal. If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


